Order filed November 3, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00874-CR
                                    ____________

                  IN RE CARL DARNELL GAVIN, Appellant


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1085545

                                      ORDER

      This is a mandamus proceeding file November 2, 2016. A related case was
previously filed in the Court of Appeals for the First District of Texas under case
number 01-08-00881-CR.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-16-00874-CR is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5 14th Tex. App. (Houston) Loc. R. 1.5.
The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                              PER CURIAM